Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Prokhorov (8379981).
Regarding claim 1, Prokhorov discloses a device comprising: a memory including instructions; and a processor that executes the instructions to: determine, based on eye tracking data, that a clinician gazes at a sub-section of a display for more than a threshold amount of time during a first time period of a medical procedure (col. 4 lines 39-64), 
the display displaying video of the medical procedure according to a video signal (col. 4 lines 40-45); 
identify a block of the video signal that corresponds to the first time period (col. 5 lines 8-18, fixation location); 
segment a selected frame in the block of the video signal into a plurality of sub-regions; perform further processing on the plurality of sub-regions; and automatically identify an object of interest within the selected frame based on the further processing (col. 5, line 45 to col. 6 line 35. Segmenting and identifying).
Regarding claim 2, see col. 2 lines 15-25, first and second frames.  
Regarding claim 4, see col. 2 lines 15-25 where the frames can be any of a first middle or last. 
Regarding claim 5, see col. 4 lines 38-45, user may specify.  
Regarding claim 6, see col. 5 lines 8-18, a threshold is used.  When something is less than a threshold then it is not used.  
Regarding claim 7, see col 5 lines 38-55, frame is on the display.  
Regarding claim 17 and 20, see the rejection of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Venkatesh (20070076958).
Regarding claim 3, Venkatesh teaches in par. 20 combining images to form a composite image.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Prokhorov the ability to form a composite image so that the system can choose what type of image is being used for gaze detection.  




Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov in view of Swaminathan (20180253145).
Regarding claim 12, Swaminathan teaches storing location information in metadata and displaying it in par. 78,
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Prokhorov the ability to store information in metatdata as taught by Swaminathan.  The reason is because metadata is commonly used to store information about a frame.  
Regarding claim 18, see the rejection of claim 12.  



Allowable Subject Matter
Claims 8-11, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666